Citation Nr: 0943581	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-28 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized private medical treatment received by the 
Veteran on January 19, 2008, at the St. John Medical Center.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1986 to May 
1994, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Muskogee, 
Oklahoma, which denied the Veteran's request for payment of 
the cost of unauthorized medical treatment he received at St. 
John Medical Center in January 2008.  

At an October 2009 video conference hearing before the 
undersigned Veterans Law Judge (VLJ), the Veteran and his 
representative presented evidence and testimony regarding the 
reasons he was taken to the St. John Medical Center Emergency 
Room for medical treatment in January 2008.  A copy of the 
transcript has been associated with the Veteran's VAMC 
medical expense folder.

Because the record forwarded from the VAMC is inadequate for 
appellate review, the case is remanded to the VAMC for 
additional evidentiary development.


REMAND

Reasons for remand

The Board is obligated to issue a decision in accordance with 
38 U.S.C.A. § 7104(d) and 38 C.F.R. § 19.7(b) (2009).  Those 
regulations, in essence, require the Board's written decision 
to include finding of facts and conclusions of law on all 
material issues of fact and law presented on the record, and 
the reasons and bases for those findings and conclusions.  
The record before the Board, in its current state, does not 
allow for the Board to issue a decision in accordance with 
those regulations.

The Veteran has claimed entitlement to payment of the cost of 
unauthorized private emergency room medical expenses based 
upon 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-
1008 (2009).  The law and regulations set out a series of 
preconditions, each of which must be met before VA will be 
authorized to reimburse a Veteran for the cost of private 
emergency medical services.

The decision by the VAMC in this case only addresses one of 
these multiple preconditions; the decision was based on a 
finding that the Veteran's care and services were not 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health.  The basis of 
this conclusion is only a checkmark made upon a standard form 
by a person of unknown, or at the very most illegible, 
status.  In addition, there are no reasons and bases or 
rationale of any kind supporting the conclusion that the care 
was not rendered in a medical emergency.

The record, now including the Veteran's testimony, includes 
facts that he and his brother (an emergency room registered 
nurse) believed the Veteran was in dire need of medical care 
on January 19, 2008.  The evidence now shows that the 
Veteran's brother and attending paramedic personnel thought 
the Veteran's condition indicated a ruptured appendix.  
Indeed, an abdominal CT scan was taken shortly after the 
Veteran arrived at St. John Medical Center, and the Veteran's 
white blood cell count was extremely elevated indicating, 
among other things, a potentially serious infection. 

The Board observes that 38 C.F.R. § 17.1002(b) provides that 
the test to be applied for a determination of whether a 
Veteran's condition was "emergent in nature," is whether 
the condition is of "such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part)."  


There is no rationale provided by VAMC personnel in this 
regard, and only the barest of conclusions.  There is no 
discussion regarding the nature of the Veteran's condition in 
the context of 38 C.F.R. § 17.1002(b).  It is impossible for 
the Board to determine how the decision to deny was reached 
and what validity the rationale underlying the decision has.  
In simpler terms, the Board can not properly review the 
decision made because, other than a checkmark, there is 
nothing to review.

The Board observes that the March 2008 document indicating 
disapproval was purportedly signed by an authorized 
clinician.  However, the signature eludes decryption; the 
Board is unable to determine what or who the clinician was 
and what status they held.  It should be noted that 38 C.F.R. 
§ 17.1006 (2009) provides that a "Fee Service Review 
Physician or equivalent officer" who will make a decision 
involving § 1002(b).

The Board further notes that the Veteran's health care 
situation on January 19, 2008, was a dynamic one.  In this 
vein, the Board observes that 38 C.F.R. § 17.1002(d) provides 
that payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only until the 
time the veteran becomes stabilized).  Thus, the VAMC 
decision maker must consider at what point in time, if any, 
the Veteran's condition could no longer be deemed to be 
"emergent in nature."  In other words, the Veteran could 
very well have had an emergency condition under the 
definition provided in 17.1002(b); however that could have 
changed after medical providers at St. John Medical Center 
determined there was no emergency condition.  A finding of 
this nature could entitle the Veteran to reimbursement of 
expenses prior to the time it was determined that his 
condition was not an emergency condition.

The VAMC did not provide any indication whether VA facilities 
were "feasibly available," or whether any of the 
preconditions listed in 38 C.F.R. § 17.1002(e), (f), (g), 
(h), or (i) were relevant and if so, were met.  Any of the 
preconditions that are relevant to a decision must be 
discussed.  If they are met, the VAMC should state that they 
are met.


In sum, a determination of whether the Veteran's claimed 
medical expenses should be borne by VA should include a 
competent written statement by an appropriately qualified 
health care provider who discusses whether the Veteran's 
condition was "emergent" as defined in 38 C.F.R. 
§ 17.1002(d) (for all or any part of his treatment), and a 
discussion of whether VA facilities were reasonably available 
given the nature of the Veteran's condition.

The Board also notes that the Veteran has the right to submit 
further evidence in support of his claim.  He testified that 
his brother was so concerned about his condition on January 
19, 2008, that his brother recommended going to emergency 
care.  A statement from the brother, including a description 
of his medical expertise in this regard, may be helpful.  

Finally, the Board observes that the record contains no 
evidence that written notice has been provided to the Veteran 
regarding what is required to establish entitlement to 
reimbursement for unauthorized medical treatment expenses.  
The Board notes that statutory requirements include that 
notice of such information be provided to the Veteran.  See 
38 C.F.R. § 3.159(b) (2009).  Thus, this must be 
accomplished.

Accordingly, the case is REMANDED for the following action:

1.  VAMC Muskogee must provide the Veteran 
with notice of any information and medical 
or lay evidence that is necessary to 
substantiate his claim, including which 
information the Veteran is to provide and 
which evidence, if any, that VA will 
attempt to obtain on his behalf.  The 
notice should specifically provide the 
Veteran with notice that he should provide 
evidence that his condition on January 19, 
2008, was emergent in nature as defined by 
38 C.F.R. § 17.1002(b), and that VA 
facilities were not "feasibly available" 
as defined in 38 C.F.R. § 17.1002(c).  If 
VAMC adjudicators determine that the 
Veteran does not meet any of the other 
multiple preconditions, then notice should 
be provided regarding them.  A copy of any 
such notice provided to the Veteran shall 
be associated with the Veteran's VAMC 
medical expense folder.  The Veteran 
should be provided a reasonable period of 
time to respond to the notice letter and 
any additional evidence he may provide 
should be associated with the Veteran's 
VAMC medical expense folder.

2.  After completion of the foregoing, the 
Veteran's VAMC medical expense folder must 
be provided to a medical doctor for the 
provision of an opinion as to whether the 
Veteran's condition on January 19, 2008, 
was emergent in nature in accordance with 
the terms of 38 C.F.R. § 17.1002(d) 
(2009), and if so, whether, in 
consideration of the relative emergent 
nature of that condition, the Tulsa VAMC 
or other federal facility was "feasibly 
available" considering the additional 
distance and time necessary for the 
Veteran to be transported to receive 
treatment at that facility.  The medical 
opinion must include consideration of and 
discussion of both the Veteran's 
statements and testimony, and any other 
evidence provided in support of his claim, 
and the medical evidence in the record 
regarding the Veteran's condition at the 
time he was transported and received in 
the emergency room at St. John medical 
Center on January 19, 2008.  If the 
reviewing physician determines that the 
Veteran's condition was emergent and of 
such a nature that the Tulsa federal 
facilities were not "feasibly 
available," then an opinion must be 
rendered in accordance with 38 C.F.R. 
§ 17.1002(d) whether there came a time 
during the Veteran's treatment at St. John 
Medical Center when the Veteran's 
condition had stabilized sufficient for 
later transfer to a VA facility.

3.  After completion of the foregoing, and 
any other development deemed necessary to 
comply with this Remand Order, VAMC 
Muskogee shall again address the Veteran's 
claim for payment of private emergency 
care treatment and the Veteran shall be 
provided with a Supplemental Statement of 
the Case including reasons and bases 
supporting the conclusions reached 
therein.  VAMC shall provide the Veteran 
with an appropriate opportunity to 
respond.  The case should then be returned 
to the Board after compliance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


